Citation Nr: 1023333	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1978 and from October 1979 to October 1996.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

On a VA Form 9, dated in November 2007, the Veteran checked a 
box indicating that he wanted "a BVA hearing at a local VA 
office before a Member, or Members, of the BVA."  The 
Veteran is entitled to a hearing before the Board as a matter 
of right.  38 C.F.R. § 20.700(a) (2009).  Because he has 
requested a Board hearing at the RO, his claims file must be 
returned to the agency of original jurisdiction.  A remand is 
required.  38 C.F.R. §§ 19.9, 20.704 (2009).

For the reasons stated, this case is REMANDED for the 
following action:

Schedule the Veteran for a hearing at the RO, 
to be held before a Veterans Law Judge of the 
Board in accordance with the applicable 
provisions.  If appellant no longer desires a 
hearing, he should so indicate in writing to 
the RO.

After the Veteran has been given an opportunity to appear at 
a Board hearing, the claims file should be returned to this 
Board for further appellate review.  No action is required by 
the Veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).


